Citation Nr: 0402931	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus with impotence and 
trace evidence of diabetic retinopathy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for type II diabetes mellitus, and 
assigned a disability rating of 20 percent thereto.  The 
veteran filed a timely appeal to this determination, seeking 
an increased initial disability rating.


FINDINGS OF FACT

1.  The veteran's claim for an initial disability rating in 
excess of 20 percent for type II diabetes mellitus with 
impotence and trace evidence of diabetic retinopathy did not 
arise from an application for benefits, but rather stemmed 
from a notice of disagreement to the initial disability 
rating assigned by a VA rating decision; as such, the VCAA 
does not apply to the veteran's claim.

2.  The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet, but there is no evidence that 
it necessitates the regulation of activities.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 20 percent for type II diabetes mellitus with 
impotence and trace evidence of diabetic retinopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The increased initial disability rating issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim, i.e., his 
claim for service connection for type II diabetes mellitus.  
Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the increased 
initial disability rating issue on appeal did not stem from 
an application for benefits, but rather stemmed from a notice 
of disagreement to the initial disability rating assigned by 
a VA rating decision.  Under 38 U.S.C. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case (SOC) if the 
action does not resolve the disagreement either by grant of 
the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue an SOC if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

Nevertheless, the Board notes that the September 2002 SOC, as 
well as a December 2003 letter sent to the veteran, informed 
him of the information and evidence needed to substantiate 
his increased initial disability rating claim.  The SOC 
informed the veteran of the regulation governing increased 
ratings.  Furthermore, all the pertinent evidence is already 
of record.  In light of the above, further development in 
this regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds that VA has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
disability rating.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
diabetes disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the severity of the veteran's diabetes 
includes treatment records dated from April 1991 to June 2001 
from the University of Michigan Medical Center.  These 
records indicate numerous diagnoses of insulin-dependent type 
II diabetes mellitus.  Treatment shown in these notes 
includes the use of insulin twice per day and a diabetic 
diet.  These records also indicate the presence of, and 
treatment for, several associated disorders, including 
diabetic neuropathy, diabetic peripheral neuropathy, erectile 
dysfunction, and coronary artery disease.

Also relevant is the report of a VA examination conducted in 
November 2002.  At that time, the examiner indicated that he 
had reviewed the veteran's claims file prior to his 
examination of the veteran, including the extensive treatment 
records from the University of Michigan Medical Center.  The 
examiner stated that the veteran had had no episodes of 
ketoacidosis, and did not have a significant problem with 
hypoglycemic reactions.  The examiner noted that the veteran 
was on a low-fat A.D.A. (American Diabetic Association) diet.  
He noted that the veteran's activities had not been 
restricted.  The examiner also indicated that he veteran took 
Humulin insulin twice per day, once in the morning and once 
in the evening.  The examiner also noted several other 
associated disorders, including diabetic eye changes, 
impotence, cardiac disorders and tingling in the feet.  
Following an examination, the examiner rendered a diagnosis 
of diabetes mellitus type II, insulin dependent, with 
evidence of diabetic microaneurysms on eye examination, with 
heart involvement, with impotence, with early nephrologic 
involvement, and with very early but definite peripheral 
neuropathy.

The veteran's diabetes mellitus has been evaluated as 20 
percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913.  Under this code, a 10 
percent rating is warranted for diabetes mellitus which is 
manageable by restricted diet only.  A 20 percent rating is 
warranted when diabetes mellitus requires the use of insulin 
and a restricted diet; or the use of an oral hypoglycemic 
agent and a restricted diet.  A 40 percent rating is 
warranted when diabetes mellitus requires the use of insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating is warranted when diabetes mellitus requires 
the use of insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent rating is warranted when 
diabetes mellitus requires the use of more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to this code section instructs that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.

A review of the evidence detailed above reveals that the 
veteran suffers from diabetes mellitus which requires the use 
of Humulin insulin and a restricted diet in accordance with 
A.D.A. recommendations.  There is no evidence that the 
veteran's activities are restricted in any way by his 
diabetes.  On the contrary, at the time of the most recent 
examination in November 2002, the examiner specifically 
stated that his "[a]ctivities have not been restricted."  
This symptomatology corresponds to a 20 percent rating under 
the provisions of DC 7913.  Furthermore, in the absence of 
evidence that the veteran is required to regulate his 
activities due to his diabetes mellitus, a higher 30 percent 
rating is not warranted.

The Board observes that in his VA Form 9 substantive appeal, 
received by VA in October 2002, the veteran asserted that "I 
should be rated at 40% and more since the records VARO 
received noted:  University of Michigan Med Center, Nov. 29, 
1999 stated that following diagnos[e]s: (1) Type II diabetes 
mellitus (2) diabetic nephropathy (3) diabetic peripheral 
neuropathy (4) erectile dysfunction (5) coronary artery 
disease," and that these should be considered in rating his 
diabetes.  The Board observes that since the time of the 
veteran's submission of this document, the RO issued a rating 
decision in February 2003 granting service connection for all 
of these disorders, including impotence due to diabetes and 
diabetic retinopathy, coronary artery disease, peripheral 
neuropathy of the bilateral lower extremities, and diabetic 
nephropathy, as well as special monthly compensation due to 
the loss of use of a creative organ.  Thus, the veteran is 
now being separately compensated for these diabetes-related 
disorders, where appropriate, in accordance with Note 1 to DC 
7913, set forth above.  The Board notes further, in this 
regard, that in that February 2003 rating decision, the RO in 
granting service connection for the above disabilities, 
recharacterized the disability at issue as type II diabetes 
mellitus with impotence and trace evidence of diabetic 
retinopathy.  The RO found that since both the impotence and 
the retinopathy warranted noncompensable evaluations, the 
rating schedule provided that the noncompensable 
complications were considered to be part of the diabetic 
process evaluated using the criteria of DC 7913.  See 
38 C.F.R. §§ 4.84a, 4.115b (2003).

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 


ORDER

An initial disability rating in excess of 20 percent for type 
II diabetes mellitus with impotence and trace evidence of 
diabetic retinopathy is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



